DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered. 
Drawings
The drawings were received on 5/20/22, these drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burton Amernick on 6/14/22.
The application has been amended as follows: 
Claims 1 and 21: in the last clause change “and/or” to ---and---. 
Claim 8: replace “wherein the gripping member comprises a transverse wall that defines a plurality of radial slots, the radial slots delimiting between them at least two contact tongues” with ---wherein the at least one contact tongue includes at least two contact tongues and each of said contact tongues is formed by a transverse wall that defines a plurality of radial slots, the radial slots delimiting between them the at least two contact tongues---. 
Claim 21: line 19-20 delete “, based on the drawings”. 
Allowable Subject Matter
Claims 1-2, 5-19, 21-23, as outlined above, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claims 1 and 21. No prior art of record discloses or, in combination, makes obvious the applicator including: a gripping member extending along a longitudinal axis, a rod carrier arranged in the gripping member, a rod secured to the rod carrier, a cosmetic product application member carried by the rod, the rod carrier mounted mobile in rotation about the longitudinal axis with respect to the gripping member, wherein the rod carrier has a first circumferentially linear contact region with the gripping member about the longitudinal axis and a second circumferentially linear contact region with the gripping member about the longitudinal axis, the rod carrier having an intermediate region with a surface extending from the first circumferentially linear contact region up to the second circumferentially linear contact region, the surface of the intermediate region of the rod carrier being radially arranged totally apart from the gripping member, wherein the rod carrier is blocked in translation along the longitudinal axis with respect to the gripping member, wherein the second circumferentially linear contact region is closer to the cosmetic product application member than the first circumferentially linear contact region, and the second circumferentially linear contact region is defined by a radially outer surface of the rod carrier; and wherein each circumferentially linear contact region has a contact length taken along the longitudinal axis less than 5% of the minimum distance between the first circumferentially linear contact region and the second circumferentially linear contact region and each circumferentially linear contact region has a contact length taken along the longitudinal axis less than 5% of the maximum diameter of the rod carrier in the circumferentially linear contact region. The closest prior art is Clay (US 6145514), Tuller (US 4377013), Gueret (US 20040009028), and Sanchez (FR 3013193). Each of these references alone teaches portions of the claims, specifically the rotatable applicator with a series of rods and applicator joined thereto, but each of these fails to teach the specifically claimed dimensional limitations of each circumferentially linear contact region having a length less than 5% the minimum distance between the first and second circumferentially linear contact regions and each circumferentially linear contact region having a contact length of less than 5% of the maximum diameter of the rod carrier in the circumferentially linear contact region as well as the intermediate region of the rod carrier taken perpendicular to the longitudinal axis being solid and the rod carrier being blocked against translation along the longitudinal axis with respect to the gripping member with the intermediate region extending from the first circumferentially linear contact region to the second circumferentially linear contact region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/EXAMINER, Art Unit 3772   
/YOGESH P PATEL/Primary Examiner, Art Unit 3772